DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–31 is/are pending.
Claim(s) 1–13 is/are being treated on their merits.
Claim(s) 14–31 is/are withdrawn from consideration.
Claim(s) 32–81 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim(s) 1, 2, and 5–7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imano (US 2015/0140455 A1) in view of Kim et al. (KR 2012-0122053 A, hereinafter Kim).
Regarding claims 1 and 5–7, Imano discloses a battery (100, [0076]), comprising:
a first vessel (7, [0079]),
the first vessel (7) at least partially including an air environment therein (FIG. 1, [0063]);
a first air electrode (1, [0077]);
a first metal electrode (2, [0077]); and
a first volume of liquid electrolyte (4) contained within the first vessel (7, [0079]),
wherein the first volume of liquid electrolyte (4) contacts the first air electrode (1) and the first metal electrode (2, [0077]),
the first volume of liquid electrolyte (4) separates the first air electrode (1) from the first metal electrode (2, [0077]), and
the first volume of liquid electrolyte (4) forms a barrier between the first metal electrode (2) and oxygen from the air environment (FIG. 1, [0063]);
one or more additional vessels (17, [0084]);
one or more additional air electrodes (11, [0081]);
one or more additional metal electrodes (12, [0081]); and
one or more additional volumes of liquid electrolyte (15, [0058]),
each additional volume of liquid electrolyte (14) contained within its own respective one of the additional vessels (17, [0081]),
wherein each additional volume of liquid electrolyte (14) separates a respective one of the additional air electrodes (11) from a respective one of the additional metal electrodes (12, [0081]);
wherein the air electrodes (1, 11) are connected together electrically in series and the metal electrodes (2, 12) are connected together electrically in series (FIG. 1, [0085]); or
the air electrodes are connected together electrically in parallel and the metal electrodes are connected together electrically in parallel; and
wherein the liquid electrolyte (4) has a solubility of oxygen selected to prevent oxygen from reaching the first metal electrode (2, [0058]).
Imano does not explicitly disclose:
the first metal electrode, the second metal electrode, and one or more additional metal electrode each comprising a porous bed of metal particles.
Kim discloses a battery comprising a metal electrode including a porous bed (40) of metal particles (30, [0025]) to improve the battery capacity (see zinc electrode, [0022]). Imano and Kim are analogous art because they are directed to metal-air batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the metal electrodes of Imano with the porous bed of metal particles of Kim in order to improve the battery capacity.
Regarding claim 2, modified Imano discloses all claim limitations set forth above and further discloses a battery:
wherein the air environment is trapped within the first vessel (7, [0063]).

Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spak et al. (US 5,712,061 A, hereinafter Spak) in view of Kim (KR 2012-0122053 A).
Regarding claims 1 and 4, Spak discloses a battery (40, C3/L7–15), comprising:
a first vessel (42, C3/L7–15),
the first vessel (42) at least partially including an air environment (62) therein (FIG. 3, C3/L38–51);
a first air electrode (57, C3/L24–37);
a first metal electrode (46, C3/L16–20); and
a first volume of liquid electrolyte (44) contained within the first vessel (42, C3/L7–15),
wherein the first volume of liquid electrolyte (44) contacts the first air electrode (57, C3/L24–37) and the first metal electrode (46, C3/L16–20),
the first volume of liquid electrolyte (44) separates the first air electrode (57) from the first metal electrode (46, C3/L16–37), and
the first volume of liquid electrolyte (44) forms a barrier between the first metal electrode (46) and oxygen from the air environment (62, C3/L16–37);
a second metal electrode (127, C5/L12–25),
wherein the first volume of liquid electrolyte (44) contacts the second metal electrode (127, C5/L12–25),
the first volume of liquid electrolyte (44) separates the first air electrode  (57) from the second metal electrode (127, C5/L12–25), and
the first volume of liquid electrolyte (44) forms a barrier between the second metal electrode (127) and oxygen from the air environment (62, C5/L12–25).
Spak does not explicitly disclose:
the first metal electrode and a second metal electrode each comprising a porous bed of metal particles.
Kim discloses a battery comprising a metal electrode including a porous bed (40) of metal particles (30, [0025]) to improve the battery capacity (see zinc electrode, [0022]). Spak and Kim are analogous art because they are directed to metal-air batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the metal electrodes of Spak with the porous bed of metal particles of Kim in order to improve the battery capacity.
Modified Spak does not explicitly disclose:
a second vessel.
The addition of a second vessel, the battery including a first vessel, would have been obvious to one having ordinary skill in the art at the time the invention was made.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 3, modified Spak discloses all claim limitations set forth above and further a battery:
wherein the first vessel is open (42, C3/L24–37).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spak (US 5,712,061 A) in view of Kim (KR 2012-0122053 A) as applied to claim(s) 3 above, and further in view of Roberts et al. (US 2010/0196768 A1, hereinafter Roberts).
Regarding claim 8, modified Spak discloses all claim limitations set forth above, but does not explicitly disclose a battery:
a first filter configured to filter out one or both of carbon dioxide from the liquid electrolyte and carbonate from the liquid electrolyte, and/or
a second filter configured to filter out carbon dioxide from air.
Roberts discloses a battery (10, [0057]), comprising a first vessel (16, [0057]); a first air electrode (14, [0057]); a first metal electrode (12, [0057]); and a first volume of liquid electrolyte (15) within the first vessel (16, [0058]), wherein the first volume of liquid electrolyte (15) separates the first air electrode (14) from the first metal electrode (12, [0058]) and the first volume of liquid electrolyte (15) forms a barrier between the first metal electrode (14) and oxygen from an air environment (FIG. 1, [0058]); wherein the first vessel (16) is open to the air environment (FIG. 1, [0058]); a first filter (22) configured to filter out one or both of carbon dioxide from the liquid electrolyte and carbonate from the liquid electrolyte (15, [0078]) to improve the performance of the battery (see improved performance, [0102]). Spak and Roberts are analogous art because they are directed to metal-air batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the battery of modified Spak with the first filter of Roberts in order to improve the performance of the battery.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spak (US 5,712,061 A) in view of Kim (KR 2012-0122053 A) as applied to claim(s) 3 above, and further in view of Liu et al. (WO 2016/138594 A1; see English language equivalent, US 2018/0048041 A1; hereinafter Liu).
Regarding claims 9 and 10, modified Spak discloses all claim limitations set forth above, but does not explicitly disclose a battery:
wherein the first air electrode is configured to operate in both an oxygen evolution reaction mode and an oxygen reduction reaction mode; and
a first electrode configured to operate in an oxygen evolution reaction mode; and
a second electrode configured to operate in an oxygen reduction reaction mode.
Liu discloses a battery (10, [0042]), comprising a first vessel (12, [0042]); a first air electrode (14a 16a, [0042]); a first metal electrode (18, [0029]); and a first volume of liquid electrolyte (20) within the first vessel (12, [0042]), wherein the first volume of liquid electrolyte (20) separates the first air electrode (14a, 16a) from the first metal electrode (18, [0042]) and the first volume of liquid electrolyte (20) forms a barrier between the first metal electrode (14a, 16a) and oxygen from an air environment (FIG. 1, [0042]); wherein the first vessel (12) is open to the air environment (FIG. 1, [0042]); wherein the first air electrode (14a, 16a) is configured to operate in both an oxygen evolution reaction mode and an oxygen reduction reaction mode (see cathode, [0012]); and wherein the first air electrode (14a, 16a) comprises a first electrode (16a) configured to operate in an oxygen evolution reaction mode (see oxygen evolution, [0012]); and a second electrode (14a) configured to operate in an oxygen reduction reaction mode (see oxygen reduction, [0012]) to improve the lifespan of the battery (see longer operating lifespan, [0012]). Spak and Liu are analogous art because they are directed to metal-air batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the first electrode of modified Spak with the first and second electrodes of Liu in order to improve the lifespan of the battery.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spak (US 5,712,061 A) in view of Kim (KR 2012-0122053 A) as applied to claim(s) 3 above, and further in view of Goldstein (US 2013/0285597 A1).
Regarding claims 11 and 12, modified Spak discloses all claim limitations set forth above, but does not explicitly disclose a battery, further comprising:
a mechanical barrier configured to block oxygen bubbles from the first metal electrode when the battery is operating in a charging mode; and
wherein the mechanical barrier comprises polybenzimidazole, polyethylene, polypropylene, polyvinylidene fluoride, polytetrafluoroethylene, cotton, rayon, or cellulose acetate.
Goldstein discloses a battery (FIG. 3, [0133]), comprising a first vessel (see casing, [0133]); a first air electrode (3-20, [0133]); a first metal electrode (3-10, [0133]); and a first volume of liquid electrolyte (3-40) within the first vessel (see casing, [0133]), wherein the first volume of liquid electrolyte (3-40) separates the first air electrode (3-20) from the first metal electrode (3-10, [0133]) and the first volume of liquid electrolyte (3-40) forms a barrier between the first metal electrode (3-10) and oxygen from an air environment (FIG. 3, [0133]); wherein the first vessel (see casing, [0133]) is open to the air environment (FIG. 3, [0133]); a filter (4-70) configured to filter out one or both of carbon dioxide from the liquid electrolyte and carbonate from the liquid electrolyte (4-40, [0194]), and/or a filter configured to filter out carbon dioxide from air; and a mechanical barrier (3-30) configured to block oxygen bubbles from the first metal electrode (3-10) when the battery is operating in a charging mode (FIG. 3, [0133]); and wherein the mechanical barrier comprises polybenzimidazole, polyethylene, polypropylene, polyvinylidene fluoride, polytetrafluoroethylene, cotton, rayon, or cellulose acetate (see polypropylene separator, [0225]) to prevent short-circuiting (see shorting, [0225]). Spak and Goldstein are analogous art because they are directed to metal-air batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the battery of modified Spak with the mechanical barrier of Goldstein in order to prevent short-circuiting.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spak (US 5,712,061 A) in view of Kim (KR 2012-0122053 A) as applied to claim(s) 3 above, and further in view of Kitoh et al. (WO 2016/088673 A1; see English language equivalent, US 2017/0271731 A1; hereinafter Kitoh).
Regarding claim 13, modified Spak discloses all claim limitations set forth above, but does not explicitly disclose a battery:
a mechanical barrier configured to block oxygen bubbles from the first metal electrode when the battery is operating in a charging mode;
wherein the mechanical barrier comprises polybenzimidazole, polyethylene, polypropylene, polyvinylidene fluoride, polytetrafluoroethylene, cotton, rayon, or cellulose acetate; and
wherein the mechanical barrier woven, non-woven, or felted.
Kitoh discloses a battery (30, [0081]), comprising a first vessel (26, [0081]); a first air electrode (12, [0081]); a first metal electrode (14, [0037]); and a first volume of liquid electrolyte (16) within the first vessel (26, [0081]), wherein the first volume of liquid electrolyte (16) separates the first air electrode (12) from the first metal electrode (14, [0081]) and the first volume of liquid electrolyte (16) forms a barrier between the first metal electrode (12) and oxygen from an air environment (FIG. 3, [0081]); wherein the first vessel (16) is open to the air environment (FIG. 3, [0081]); a mechanical barrier (20, 28) configured to block oxygen bubbles from the first metal electrode (14) when the battery is operating in a charging mode (FIG. 1, [0038]); wherein the mechanical barrier (20, 28) comprises polybenzimidazole, polyethylene, polypropylene, polyvinylidene fluoride, polytetrafluoroethylene, cotton, rayon, or cellulose acetate (see porous substrate, [0084]); and wherein the mechanical barrier (20, 28) is woven, non-woven, or felted (see non-woven fabric, [0054]) to improve the reliability of the battery (see improved reliability, [0046]). Spak and Kitoh are analogous art because they are directed to metal-air batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the battery of modified Spak with the mechanical barrier of Kitoh in order to improve the reliability of the battery.

Response to Arguments
Applicant's arguments with respect to Wozniczka, Liu '414, and Sata have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to Imano, Roberts, Liu '594, Goldstein, and Kitoh have been fully considered but they are not persuasive.
Applicants argue Roberts, Liu '594, Goldstein, and Kitoh fail to disclose or suggest the elements of "a first metal electrode, the first metal electrode comprising a porous bed of metal particles; and a first volume of liquid electrolyte contained within the first vessel, wherein the first volume of liquid electrolyte contacts the first air electrode and the first metal electrode, the first volume of liquid electrolyte separates the first air electrode from the first metal electrode, and the first volume of liquid electrolyte forms a barrier between the first metal electrode and oxygen from the air environment" (P10/¶2–P11/¶1). Note that while Roberts, Liu '594, Goldstein, and Kitoh do not disclose all the features of the present claimed invention, Roberts, Liu '594, Goldstein, and Kitoh are used as teaching references, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these references teach certain concept and in combination with the primary reference, discloses the presently claimed invention.
Applicants argue Imano fails to disclose a metal electrode that is a porous bed of metal particles (P10/¶3). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue Imano fails to disclose the metal electrode contacts a volume of liquid electrolyte that also contacts the air electrode (P10/¶3). Imano discloses the metal electrode (2) contacts a volume of liquid electrode (4) that also contacts the air electrode (1, [0077]). Therefore, Imano discloses the metal electrode contacts a volume of liquid electrolyte that also contacts the air electrode.
Applicants argue the Office Action tacitly admits that Roberts, Liu '594, Goldstein, and Kitoh fail to disclose "the first metal electrode comprising a porous bed of metal pellets" in citing to Wozniczka for such elements in relation to claims 1–13 (P10/¶3). The Office makes no admission that Roberts, Liu '594, Goldstein, and Kitoh fail to disclose "the first metal electrode comprising a porous bed of metal pellets." Roberts discloses a first metal electrode comprising a porous bed of metal pellets (12, [0057]); Liu '594 discloses a first metal electrode comprising a porous bed of metal pellets (see zinc particles, [0005]); Goldstein discloses a first metal electrode comprising a porous bed of metal pellets (see zinc anode, [0225]); and Kitoh discloses a first metal electrode comprising a porous bed of metal pellets (14, [0072]). Therefore, Roberts, Liu '594, Goldstein, and Kitoh teach and suggest "the first metal electrode comprising a porous bed of metal pellets."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725